DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claim 1, it is unclear what is required by “directly”.  In the case where the organic aromatic compound contains only 1 iodine atom, it is impossible for I2 (assuming this is what is meant by ‘molecular’ iodine) to be released. Rather, HI appears to be the initial product which reacts with something to make I2 or the single iodine atom from one molecule of the organic aromatic compound would combine with another iodine atom from another molecule of the organic aromatic compound to form I2.  If the extra “reaction” (forming HI or I first before forming I2) is excluded by the “directly” limitation, the instant specification would fail provide any guidance so that the I2 could be formed “directly”.  In fact, applicants’ arguments indicate that there is no direct formation- ‘exploiting the reaction WITH THE iodide ions in solution.’  (pg 8 lines 12-15, emphasis added).  This appears to be an admission that the hydrodeiodination of the aromatic compound does NOT directly make iodine (I2).
The specification does not give any specific starting iodine-aromatic (in Example 1, “mono-, di- and triiodated derivatives of 5-amino-1-3-benzendicarboxylic acid” was disclosed; however, there is no indication where the iodine(s) is/are “linked” to the aromatic compound and whether or not “linked” means covalently bonded directly to the carbon), so it is impossible to elucidate the mechanism. 
In this office action, the limitation “directly” is read in light of the instant specification, i.e. the “direct conversion of the iodine contained in aromatic compounds into molecular iodine is, in particular, a hydrodeiodination reaction”; the “term “hydrodeiodination” (or “protodeiodination”) comprises within its meaning a reaction in which a iodine atom linked to a carbon atom of an aromatic ring is replaced by a hydrogen atom” (note instant specification, page 4, lines 18-22).  Thus, when the iodine atom(s) contained in an aromatic compound is/are replaced by hydrogen atom(s), it is considered as a “hydrodeiodination reaction” and the converting of the iodine in the aromatic compound into I2 is considered as being “direct”.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 9-12, 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 197 02 814 in view of CN 103 508 421, optionally further in view of Mauro et al (5,763,650).
	DE ‘814 discloses a process for the recovery of iodine from iodine aromatics in acidic solution.  The process is carried in the presence of a reducing agent at 100-140oC, optionally followed by oxidation with hydrogen peroxide, chlorine or hypochlorite and sublimation of the liberated iodine (note abstract).  DE ‘814 fairly discloses that iodine is liberated; therefore, the step of heating the iodine aromatics is considered as step A) of the instant claim 1.  The sublimation of the liberated iodine is considered as step B).
	For the pH as required in the instant claims 1-2, the solution containing the iodine aromatics in the process of DE ‘814 can be in a concentrated acidic solution (note claim 3), this would fairly suggest that the pH is low, such as pH of 1 or lower.
	For the instant claim 3, DE ‘814 discloses that the process does not use a catalyst (note paragraph [0006]).
	For the instant claims 4-6, the temperature range of 100-140oC as disclosed in DE ‘814 is within the claimed ranges.  
	For the instant claim 10, the oxidation step with hydrogen peroxide in DE ‘814 is considered as the claimed step A’ and it would naturally convert any possible residual iodide ions into molecular iodine.
	For the instant claims 11 and 23, DE ‘814 fairly discloses the sublimation step to remove the molecular iodine formed and it would have been obvious to collect the molecular iodine in any suitable device, such as a separated device.
	For the instant claims 12 and 24, it would have been obvious to one skilled in the art to recover any possible residual iodine-containing aromatic compound and/or molecular iodine because iodine is a valuable material.
	For the instant claim 17, DE ‘814 discloses the iodine-containing X-ray contrast media and their intermediates can be used (note paragraph [0005]).
	For the instant claims 18-20, DE ‘814 does not specifically disclose that the iodine-containing aromatic compound comprises iodinated derivatives of benzene mono or dicarboxylic acids or of aminobenzene mono- or di-carboxylic acids; however, these are known and common compounds used to produce X-ray contrast agents.
	Optionally, Mauro ‘650 can be applied to teach that 5-amino-1.3 benzenedicarboxylic acid sodium salt solution is formed during the process of forming an X-ray contrast media (note column 1, lines 1-18 and claim 1).
	For the instant claim 21, since the temperature in the process of DE ‘814 is within the claimed ranges, the conversion of the iodine contained in the aromatic compounds into molecular iodine would also be as high as in the claimed step A).
	For the instant claim 22, DE ‘814 teaches a process with the claimed steps for the same reasons as stated above.
	For the “directly” limitation in step A) of the instant claim 1, DE ‘814 fairly discloses that the process is “the hydrogenation process” (note paragraph [0006], item 7).  Also, in Example 7, TAMIP monoamide (5-amino-2,4,6-triiodo-isophthalic acid-mono-(2,3-dihydroxy-propyl)-amide) crude mother liquor is used and the product is the halogen-free aminoisophthalic acid (note paragraph [0007] and Example 7), this fairly discloses that the iodine atoms in the aromatic compound had been replaced by hydrogen; thus, the process of DE ‘814 has a hydrodeiodination reaction and the conversion of the iodine in the aromatic compound into molecular iodine is considered “direct” (note the 112 rejection above).

	The difference is DE ‘814 does not specifically disclose the presence of an iodine-containing inorganic compound.
	As stated above, iodine-containing X-ray contrast media and their intermediates are used in the process of DE ‘814.
	CN ‘421 discloses that in the production process of X-CT series contrast agents, iodination reaction is the main step that affects the production cost of contrast agents and produces polluting waste liquid that can be recycled.  The forms of iodine in the polluting waste liquid are inorganic iodine and organic iodine.  Inorganic iodine mainly exists in the form of I- (iodide), I+ and IO3- (note paragraph [0006]).
	For the instant claims 1 and 9, CN ‘421 discloses that nearly half of the iodine in the waste liquid is organic iodine compound (note paragraph [0007]), i.e. there is more inorganic iodine than organic iodine.  This fairly suggests that the weight ratio between the iodide ions (inorganic iodine) and the iodine contained in the aromatic compounds (organic iodine) would be more than 1 .
	It would have been obvious to one of ordinary skill in the art to reasonably expect that the iodine-containing X-ray contrast media that is used in DE ‘814 to also contain inorganic iodine, such as iodide, because CN ‘421 fairly discloses that both organic iodine and inorganic iodine would be present in the waste liquid from the process of producing X-ray contrast media.  Alternatively, it would have been obvious to one of ordinary skill in the  art to use the waste liquid containing both organic and inorganic iodine from a process of producing X-ray media as suggested by CN ‘421 in the process of DE ‘814 so that the organic iodine could be recovered efficiently.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘814 in view of CN ‘421 as applied to claim 1-12 above, and further in view of Behrens (4,461,711).
The difference not yet discussed is DE ‘814 does not specifically disclose the step of using a column containing an absorbent material to fix the residual not degraded iodine-containing aromatic compounds, iodine-containing inorganic compounds and/or molecular iodine.
Behrens ‘711 discloses a process for separating and collecting iodine from a liquid phase by adding an acid to the liquid phase and then conducting the acidified liquid phase through an activated carbon filter to produce a chemical reaction at the activated carbon filter which frees the bound iodine, and the so freed iodine is then adsorbed at the activated carbon filter (note claim 1).  The reaction take place when the acidity of the liquid phase reaches a pH of 4.  The rate of oxidation of iodide or reduction of iodate increases significantly with greater acidification and this increase has been observed up to a pH of about 1 (note column 2, lines 49-54).  A particular advantage of the invention is the relatively high adsorption rate and the coverage of different iodine compounds under the same operating conditions.  Moreover, the process results in high decontamination factors and suitable for continuous operation (note first paragraph of column 3).  As shown in Example 1, the iodide concentration in the tap water resulted from the natural iodine content (~ 1 ppb) and from the addition of an iodide carrier.  The tap water was passed through the adsorber to remove iodide.  This fairly teaches that the process of Behrens could be used to remove iodide even when iodide is present in a small amount in a liquid.
For the regeneration step, it would have been obvious to one of ordinary skill in the art to use a suitable regenerant to regenerate the adsorbent in order to re-use it.  It would have been obvious to one skilled in the art to further recover any iodine values in the regenerant to minimize the loss of the iodine values.
It would have been obvious to one of ordinary skill in the art to use an activated carbon filter to further separate the iodide after the step of converting the iodine-containing aromatic compound as disclosed in the process of DE ‘814, as suggested by Behrens because the activated carbon filter could further remove iodide when iodide is present in a low amount.

Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.
The previous 112 rejection is withdrawn in view of Applicants’ amendment and arguments.
For the 103 rejections:
Applicants argue that none of the references, alone or in combination, teach or suggest, for instance, an iodine recovery process directly from both organic and inorganic compounds, let alone the claimed weight ratio between iodide ions and organic iodine of “at least 0.5 or higher”.
For the “directly” limitation, note the 112 rejection as stated above.  Since it is unclear what step and/or reaction would be excluded by the “directly” limitation, it is considered that as long as the iodine atoms in the aromatic compounds are replaced by hydrogen by a hydrodeiodination reaction to form iodine, the conversion would be “direct”.  The “directly” limitation is addressed in the above rejection.  For the weight ratio between iodide ions and organic iodine, CN ‘421 had been applied to disclose this limitation in the previous office action and since Applicants have not pointed out any deficiencies, the rejection is maintained as stated above (note page 6 above, next to last paragraph).
Applicants argue that the presence of different iodinated species combined with the claimed conditions allows the direct conversion of iodine contained in aromatic compounds by exploiting the reaction with the iodide ions present in solution.
Again, it is unclear what is required by “directly”, if it would exclude any other reaction(s) beside the hydrodeiodination reaction then it would exclude “the reaction with the iodide ions” (note the 112 rejection above).
Applicants argue that DE ‘814 fails to disclose the claimed conversion of the iodine of an iodine-containing aromatic compound directly into molecular iodine based on the claimed iodide ions present in the solution.
Even though DE ‘814 does not specifically disclose the presence of an inorganic iodide; however, the solution to be treated in DE ‘814 is iodine-containing X-ray contrast media and CN ‘421 is applied to disclose that waste liquid from such X-ray contrast media normally contains additional inorganic iodide beside the aromatic compound.  There is no clear evidence in the art that the iodine atoms in the aromatic compound cannot be “directly” converted into elemental iodine without the presence of the inorganic iodide.
Applicants argue that DE ‘814 discloses that the solution containing iodinated aromatic compounds is reacted with concentrated HCl and the recovery of iodine is achieved by heating in the presence of a reducing agent, such as sodium bisulfite, sulphur dioxide or hypophosphorous acid or its salts, in a pressure reactor.
DE ‘814 discloses that the process comprises reacting iodo-aromatics in dilute or concentrated hydrochloric acid in the presence of a reducing agent (sodium bisulphite, sulfur dioxide or phosphorous acid or its salts) at 100-140oC in a pressure reactor (note English abstract), there is no disclosure in DE ‘814 that the aromatic compound would react with HCl first and the recovery is achieved by heating in the presence of a reducing agent as argued by Applicants.  It should be noted that the presence of the acid in DE ‘814 would provide a low pH as required in Applicants’ claim 1; therefore, if the aromatic compound would react with HCl in the process of DE ‘814, would the aromatic compound also react with HCl when it is used to adjust the pH of the solution to be treated in Applicants’ process (note page 4, lines 4-8).  
Applicants argue that the claimed process is carried out in the absence of a catalyst.
As stated in the above rejection, the process of DE ‘814 is also carried in the absence of a catalyst (note paragraph [0006], item 1).
Applicants argue that DE ‘814 does not provide any result in terms of actual yield of conversion and recovery of iodine and does not provide any expectation of success by the application of the claimed process.
In Examples 1 and 9 of DE ‘814, the yield is 95 and 97%, respectively.  DE ‘814 fairly discloses that “complete deiodination” (note paragraph [0006], item 1) and the product is the “halogen-free aminoisophthalic acid” (note paragraph [0016]), i.e. all of the iodine atoms in the aromatic compound would be removed and converted into elemental iodine (I2).
Applicants argue that CN ‘421 fails to disclose or suggest the claimed direct conversion of organic iodine into molecular iodine.
CN ‘421 is only applied to disclose that the waste solution from X-ray contrast media would contain not only an iodine-containing aromatic compound but also inorganic iodide.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants further argue that Mauro and Behrens, fail to cure the deficiencies.
The rejections are maintained for the reasons as stated above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        November 18, 2022